Cook, J.,
concurring in part and dissenting in part.
Community Legal Aid Services, Inc. and Susan M. Fitch, for appellant.
Morganstern, MacAdams & DeVito Co., L.P.A., and Michael A. Partlow, for appellee.
{¶ 26} Because benefits received under the VSI program are akin to pension benefits, they are subject to a marital-property division to the extent accumulated or acquired during the marriage. I therefore agree with the majority’s decision to reverse the judgment of the court of appeals. Instead of reinstating the trial court’s judgment, however, we should remand this cause to the court of appeals for consideration of Mr. Mackey’s assignment of error challenging the trial court’s valuation of the marital portion of the VSI benefits. Because the court of appeals ruled that the VSI benefits were Mr. Mackey’s separate property, it held his valuation arguments to be moot. By simply reinstating the trial court’s judgment, the majority has deprived Mr. Mackey of appellate review of the trial court’s valuation ruling.
Lundberg Stratton, J., concurs in the foregoing opinion.